Exhibit 10.1

KELLY SERVICES, INC.

EXECUTIVE SEVERANCE PLAN

April 4, 2006

(as amended November 8, 2007 and

February 15, 2017)



--------------------------------------------------------------------------------

Kelly Services, Inc.

Executive Severance Plan

Introduction. Kelly Services, Inc. (the “Company”) hereby establishes a
severance plan to be known as the Executive Severance Plan (the “Plan”). The
Plan shall provide severance benefits to certain employees of the Company, as
identified in Appendix A (“Executive” or “Executives”), upon certain
terminations of employment from the Company, as described in this Plan document.
The purpose of the Plan is to recognize the past service of Executives whose
employment is terminated under certain specified circumstances as described
herein by providing severance payments. With respect to Executives identified in
Appendix A, this Plan supersedes all prior plans, policies and practices of the
Company, including provisions of any employment agreement between the Executive
and the Company with respect to severance or separation pay for the Executive.
The Plan is the only severance program for such Executives.    In the event of a
“Change in Control” of the Company, as defined in the Kelly Services, Inc.
Change in Control Severance Plan for Senior Executives (the “CIC Plan”),
Executives identified in Appendix A, who are also participants in the CIC Plan,
will receive severance benefits in accordance with the CIC Plan, which
supersedes and is in lieu of this Executive Severance Plan.

Effective Date and Term. The Plan, as amended on November 8, 2007 to comply with
Section 409A of the Code and on February 15, 2017 to revise Secton 3(b)(i) to
have Incentive Compensation payable based on actual performance against the
target levels on a Qualifying Termination, commenced on April 4, 2006 (the
“Effective Date”) and shall continue in effect for three full years (through
April 3, 2009) (the “Initial Term”). The Initial Term of this Plan automatically
shall be extended for three additional years at the end of the Initial Term, and
then again after each successive three-year period thereafter (each such
three-year period following the Initial Term a “Successive Period”). However,
the Company may terminate this Plan entirely or terminate any individual
Executive’s participation in the Plan at the end of the Initial Term, or at the
end of any Successive Period thereafter, by giving all Executives (or select
Executives, if terminating select Executives’ participation in the Plan) written
notice of intent not to renew, delivered at least twelve (12) months prior to
the end of such Initial Term or Successive Period. If such notice is properly
delivered by the Company, this Plan (or the participation of select Executives),
along with all corresponding rights, duties, and covenants shall automatically
expire at the end of the Initial Term or Successive Period then in progress.

1.     Definitions.

 

  (a) “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, including any amounts
deferred under any qualified retirement plan or nonqualified deferred
compensation plan, but excluding amounts: (i) received under short-term or
long-term incentive or other bonus plans, regardless of whether or not the
amounts are deferred, or (ii) designated by the Company as payment toward
reimbursement of expenses.

 

  (b) “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

2



--------------------------------------------------------------------------------

  (c) “Cause” shall mean the occurrence of any one or more of the following:

 

  (i) The Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s Disability), after a written demand for substantial performance is
delivered to the Executive, by the Board or the Chief Executive Officer of the
Company, that specifically identifies the manner in which the Board or the Chief
Executive Officer believes that the Executive has not substantially performed
his duties, and the Executive has been given an opportunity, within thirty
(30) days following Executive’s receipt of such notice, to meet in person with
the Board (or its designee) to explain or defend the alleged act or acts, or
failure or failures to act relied upon by the Company and, to the extent such
cure is possible, the Executive has not cured such act or acts or failure or
failures to act within the thirty (30) day period;

 

  (ii) The Executive’s gross negligence or willful engagement in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;

 

  (iii) The Executive’s conviction of, or plea of guilty or nolo contendere, to
any felony or to any other crime which involves the personal enrichment of the
Executive at the expense of the Company; and

 

  (iv) The Executive’s material breach of the Company’s Code of Business Conduct
and Ethics.

Notwithstanding the above, for purposes of this provision, no act or acts or
failures to act shall be considered “willful” or “intentional” unless done or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s act or omission was in the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the instructions of the Chief Executive
Officer or a senior officer of the Company or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company

 

  (d) “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

 

  (e) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) “Disability” shall have the meaning ascribed to such term in the Company’s
governing long-term disability plan, or if no such plan exists, at the sole
discretion of the Board.

 

  (g)

“Earned Compensation” means the sum of (i) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date of termination,
(ii) any annual Incentive Compensation payable for services rendered

 

3



--------------------------------------------------------------------------------

  in the calendar year preceding the calendar year in which the date of
termination occurs that has not been paid on or prior to the date of termination
based on actual performance against the target levels (other than Base Salary
and Incentive Compensation that has been deferred, if any, pursuant to
Executive’s election), (iii) any accrued but unused vacation days and (iv) any
business expenses incurred on or prior to the date of the Executive’s
termination that are eligible for reimbursement in accordance with the Company’s
expense reimbursement policies as then in effect.

 

  (h) “Good Reason” means, without the Executive’s express written consent, the
occurrence after the Effective Date of any one (1) or more of the following that
continues for a period of more than 30 days after the Executive has provided the
Company written notice of such occurrence:

 

  (i) A material reduction of the Executive’s authorities, duties,
responsibilities, title or reporting requirements as an executive and/or officer
of the Company other than an insubstantial and inadvertent reduction that is
remedied by the Company;

 

  (ii) The Company’s requiring the Executive to be based at a location greater
than fifty (50) miles from the location of the Executive’s principal job
location or office as of the Effective Date; except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations prior to the Effective Date;

 

  (iii) A material reduction by the Company of the Executive’s Base Salary in
effect on the Effective Date hereof, as the same shall be increased from time to
time;

 

  (iv) The failure of the Company to continue in effect, or the failure to
continue the Executive’s participation on substantially the same basis in, any
of the Company’s short- and long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or other compensation
arrangements (except for the expiration or termination of this Plan in
accordance with its terms) in which the Executive participates prior to the
Effective Date that results in a material reduction in the Executive’s Target
Annual Total Compensation unless such failure to continue the plan, policy,
practice, or arrangement pertains to all plan participants generally; provided,
however, that a decrease in the Executive’s Target Annual Total Compensation in
excess of ten percent (10%) shall constitute Good Reason.

Any claim by the Executive that Good Reason exists shall be presumed to be
correct unless the Company establishes by clear and convincing evidence that
Good Reason does not exist.

 

  (i)

“Qualifying Termination” means (i) the termination by the Company of the
Executive’s employment (as defined in Section 5(g)) with the Company and its

 

4



--------------------------------------------------------------------------------

  affiliates without Cause, or (ii) with respect to the Executives identified on
Appendix A as Tier One (1) Executives only, the termination by the Executive of
the Executive’s employment (as defined in Section 5(g)) with the Company and its
affiliates for Good Reason.

 

  (j) “Severance Period” means the annual period(s) of time over which payments
are made pursuant to Section 3(b) hereof, as identified in Appendix A with
respect to each eligible Executive.

 

  (k) “Incentive Compensation” means with respect to any calendar year, the
annual incentive bonus the Executive would have been entitled to receive under
the Short-Term Incentive Plan or any future plan intended to replace the
Short-Term Incentive Plan of the Company (or of a subsidiary) providing for
incentive compensation had he remained employed by the Company.

 

  (l) “Vested Benefits” means amounts which are vested or which the Executive is
otherwise entitled to receive under the terms of or in accordance with any plan,
policy, practice or program of, or any contract or agreement with, the Company
or any of its subsidiaries (collectively referred to as the “Benefit Plans”), at
or subsequent to the date of his termination without regard to the performance
by Executive of further services or the resolution of a contingency.

2.     Eligibility. Only Executives identified in Appendix A are eligible for
severance benefits in accordance with the terms of the Plan.

3.     Benefits upon Certain Terminations.

 

  (a) Termination for Any Reason. In the event of the termination of Executive’s
employment for any reason, Executive shall be entitled to any Earned
Compensation owed to Executive but not yet paid as of the date of termination.
Such amount(s) shall be paid in accordance with the Company’s applicable policy,
practice or procedure following the Executive’s date of termination. Executive
shall also be entitled to payment of Vested Benefits, if any. Any such payment
shall be made in accordance with the terms of the applicable Benefit Plan(s) and
the requirements of applicable law. Nothing in this Plan shall be construed to
amend or modify the terms of any such Benefit Plan(s). No additional termination
benefits shall be paid or payable to or in respect of Executive pursuant to this
Plan unless the Executive qualifies for payment under Section 3(b) hereof.

 

  (b) Qualifying Termination. If following the Effective Date, the Executive
experiences a Qualifying Termination, the Executive shall be entitled to the
following payments and other benefits (in addition to the payments under Section
3(a) hereof):

 

  (i)

The Executive’s then-current Incentive Compensation opportunity based on actual
performance against the target levels established for the plan year in which the
Executive’s termination occurs; adjusted on a pro rata basis based on the number
of days the Executive was actually employed

 

5



--------------------------------------------------------------------------------

  during such plan year. This amount shall be paid subject to and in accordance
with Section 5(g) as soon as practicable following the completion of the
applicable performance period and certification by the Compensation Committee of
the extent to which the applicable performance goals have been attained and the
resulting final value of the award earned.

 

  (ii) Salary continuation payments in an amount equal to such multiple as may
be identified with respect to a particular Executive in Appendix A times the
Executive’s Base Salary (or such other amount as set forth in Appendix A). This
amount shall be paid subject to and in accordance with Section 5(g).

 

  (iii) The Company will provide comparable medical (including prescription
drug), dental, vision and hospitalization benefits to the Executive and his or
her eligible dependents for the Severance Period, provided the Executive
continues to pay the applicable employee rate for such coverage. Any such
coverage provided by the Company shall be provided under the benefit plan(s)
applicable to employees of the Company in general and shall be subject to the
terms of such plan(s), as such terms may be amended by the Company in its sole
discretion from time to time. In the case of any coverage or plan to which the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA) would
apply, any continuation of such coverage under COBRA shall begin after the
Severance Period. Any period of continuation coverage required under COBRA shall
otherwise be provided in accordance with COBRA and the regulations issued
thereunder; provided, however, in the event the Company is unable to provide
such coverage on account of any limitations under the terms of any applicable
contract with an insurance carrier or third party administrator, or the terms of
any applicable plan, the Company shall pay the Executive an amount equal to the
portion of the premium or cost for such coverage that is paid by the Company for
employees generally. These amounts shall be paid or provided subject to and in
accordance with Section 5(g).

 

  (iv) Reimbursement of professional outplacement services, actually incurred
during the initial twelve (12) month period following termination, not to exceed
$10,000 in cost, provided the Executive requests reimbursement within 90 days of
the date such expense is incurred. The Company shall reimburse such expenses
within 90 days of the date such expense reimbursement is received from the
Executive.

 

6



--------------------------------------------------------------------------------

4.     Conditions and Limitations on Severance Payments. The following
conditions and limitations shall apply to all severance benefits payable under
this Plan and all severance payments under the Plan shall be specifically
conditioned upon the Executive’s satisfaction of the conditions noted:

 

  (a) Full Discharge of Company Obligations. The amounts payable to Executive
under this Plan following termination of his employment (including amounts
payable with respect to Vested Benefits) shall be in full and complete
satisfaction of Executive’s rights under this Plan and any other claims he may
have in respect of his employment by the Company or any of its subsidiaries
other than claims for common law torts or under other contracts between
Executive and the Company or its subsidiaries. Such amounts shall constitute
liquidated damages with respect to any and all such rights and claims and, upon
Executive’s receipt of such amounts, the Company shall be released and
discharged from any and all liability to Executive in connection with this Plan
or otherwise in connection with Executive’s employment with the Company and its
subsidiaries and, as a condition to payment of any such amounts that are in
excess of the Earned Compensation and the Vested Benefits following the date of
termination, Executive and the Company shall execute (and not revoke) a valid
mutual release to be prepared by the Company pursuant to which the Executive and
the Company (and its subsidiaries and affiliates) shall each mutually agree to
release the other, to the maximum extent permitted under applicable law, from
any and all claims either party may have against the other that relate to or
arise out of the employment or termination of employment of the Executive,
except any claims or rights which cannot be waived by law.

 

  (b) No Mitigation; No Offset. In the event of any termination of employment
that entitles the Executive to a payment or payments under this Plan, Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due Executive under this Plan on account of any
remuneration attributable to any subsequent employment that he may obtain,
except as may be applied pursuant to COBRA or other applicable law respecting
the continuation of benefits.

 

  (c) Company Property. Promptly following termination of Executive’s
employment, Executive shall return to the Company all property of the Company,
and all copies thereof in Executive’s possession or under his control, except
that Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence.

 

  (d) Confidentiality. The Company has advised the Executive and the Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. All Protected Information shall remain confidential permanently, and
the Executive shall not, at any time, directly or indirectly, divulge, furnish,
or make accessible to any person, firm, corporation, association, or other
entity (otherwise than as may be required in the regular course of the
Executive’s employment with the Company), nor use in any manner, either during
the term of employment or after termination, at any time, for any reason, any
Protected Information, or cause any such information of the Company to enter the
public domain.

 

7



--------------------------------------------------------------------------------

For purposes of this Plan, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Plan), approved for release by the Company or lawfully obtained from third
parties who are not bound by a confidentiality agreement with the Company, is
not Protected Information.

 

  (e) Noncompetition. Executives agrees that for a period of twelve (12) months
after the Executive’s termination of employment, the Executive shall not
directly or indirectly, individually, or as a director, employee, officer,
principal, agent, or in any other capacity or relationship, engage in any
business or employment, or aid or endeavor to assist any business or legal
entity that is in direct competition with the business of the Company as then
being carried out (provided, however, that notwithstanding anything to the
contrary contained in this Plan, the Executive may own up to two percent (2%) of
the outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934). Executive
acknowledges that Company has operations in all 50 states, the District of
Columbia and at least twenty-nine other countries, that the Company’s strategic
plan is to continue to expand its operations and presence both domestically and
internationally and that as a member of Company’s senior management, Executive’s
services are integral to these operations and expansion plans. In the event of a
violation of this Section 4(e), Company retains all rights to seek monetary
damages against the Executive or to seek other equitable remedies against the
Executive.

 

  (f) Non-Solicitation of Employees. During Executive’s employment with the
Company, and any subsidiary thereof, and during the twelve (12) month period
following any termination of Executive’s employment for any reason, Executive
shall not, except in the course of carrying out his duties hereunder, directly
or indirectly induce any employee of the Company or any of its subsidiaries to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
knowingly employ or offer employment to any person who is or was employed by the
Company or a subsidiary thereof unless such person shall have ceased to be
employed by such entity for a period of at least six (6) months.

 

  (g) Non-Disparagement. Executive shall not disparage, slander or injure the
business reputation or goodwill of the Company in any material way, including,
by way of illustration, through any contact with vendors, suppliers, employees
or agents of the Company which could harm the business reputation or goodwill of
the Company.

 

8



--------------------------------------------------------------------------------

  (h) Confidentiality of Payments under the Plan. Executive shall keep all
aspects of this Plan not otherwise publicly available strictly confidential,
including but not limited to the fact and amount and/or duration of any payment
under this Plan, except that Executive may make necessary disclosures to his or
her attorney(s) or tax advisor(s) that are retained to advise Executive in
connection with amounts paid under this Plan.

 

  (i) Remedies. To the extent permitted by law, if the Company determines that
the Executive has engaged in any of the restricted activities referenced in this
Section 4, the Company will immediately cease any unpaid severance payments and
will have the right to seek repayment of any such payments that have already
been made. In addition, the covenants and obligations of Executive with respect
to confidentiality, Company property, non-competition, non-solicitation and
non-disparagement relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations may cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Company shall be entitled to an injunction, restraining order or
such other equitable relief restraining Executive from committing any violation
of the covenants and obligations under the Plan. These injunctive remedies shall
be cumulative and, in addition to, any other rights and remedies the Company has
at law or in equity.

5.    Miscellaneous.

 

  (a) Survival. Sections 4(d), (e), (f), (g) and (h) (relating to
confidentiality, non-competition, non-solicitation and non-disparagement) and
5(q) (relating to governing law) shall survive the termination of this Plan.

 

  (b) Binding Effect. This Plan shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Plan, either contractually or as a matter of law. In the event of a sale of
assets as described in the preceding sentence, the Company shall use its
reasonable best efforts to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. This Plan
shall also inure to the benefit of Executive’s heirs, executors, administrators
and legal representatives and beneficiaries.

 

  (c) Inalienability; Assignment. Except as provided under Section 5(b), in no
event may any Executive sell, transfer, anticipate, assign or otherwise dispose
of any right or interest under the Plan. At no time will any such right or
interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.

 

9



--------------------------------------------------------------------------------

  (d) Entire Plan. This Plan contains the entire understanding of the Company
and the Executive with respect to the subject matter hereof. In addition, the
payments provided for under this Plan in the event of the Executive’s
termination of employment shall be in lieu of any severance benefits payable
under any severance plan, program, or policy of the Company to which the
Executive might otherwise be entitled. At the time of a Change in Control,
Executives identified in Appendix A, that are also participants in the CIC Plan,
will receive severance benefits in accordance with the CIC Plan which supersedes
and are in lieu of this Executive Severance Plan.

 

  (e) This Plan document constitutes the entire understanding of the Company and
the Executive with respect to the matters referred to herein. With respect to
Executives identified in Appendix A, this Plan supersedes all prior plans,
policies and practices of the Company, including provisions of any employment
agreement between the Executive and the Company with respect to severance or
separation pay for the Executives, other than the CIC Plan. If the latter plan
is triggered by a Change in Control then it supersedes and pays in lieu of the
Plan.

 

  (f) Severability; Reformation. In the event that one or more of the provisions
of this Plan shall become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Sections 4(d), (e),
(f), (g) or (h) is not enforceable in accordance with its terms, such Section(s)
shall be interpreted or reformed to make such Section enforceable in a manner
which provides the Company the maximum rights permitted at law.

 

  (g) Compliance with Section 409A of the Code. It is intended that the payments
and benefits provided under the Plan shall either be exempt from the application
of, or comply with, the requirements of Section 409A of the Code. The Plan shall
be construed, administered, and governed in a manner that effects such intent.
To the extent applicable, the following provisions will apply to the benefits
paid or provided under the Plan:

 

  (i) Any benefit payable or to be provided as a result of an Executive’s
termination of employment shall be paid or provided, to the extent necessary to
comply with Section 409A of the Code, if and only if such termination of
employment constitutes a “separation from service”.

 

  (ii) Any amount payable to an Executive under Section 3(b)(ii) that
constitutes “separation pay” shall be paid to the Executive in equal
installments over the Severance Period and in accordance with the Company’s
payroll practices. All amounts payable to the Executive under Section 3(b)(i)
and any amount payable to the Executive under Section 3(b)(ii) that does not
constitute “separation pay” shall be paid to the Executive as a separate payment
during the “short-term deferral period”.

 

10



--------------------------------------------------------------------------------

  (iii) Notwithstanding anything contained in the Plan to the contrary, if the
Executive is a “specified employee,” as determined under the Company’s policy
for determining specified employees on the date of his termination of
employment, then to the extent required in order to comply with Section 409A of
the Code, all payments, benefits or reimbursements paid or provided under the
Plan that constitute a “deferral of compensation” that are provided as a result
of a “separation from service” and that would otherwise be paid or provided
during the first six months following the date of such “separation from service”
shall be accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
date of termination of employment) within 30 days after the first business day
following the six month anniversary of such “separation from service” (or, if
the Executive dies during such six-month period, within 30 days after the
Executive’s death).

 

  (iv) The taxable benefits described in Section 3(b)(iii) (other than any
disability benefit or death benefit) are intended to be exempt from Section 409A
of the Code as provided in Treasury regulation section 1.409A-1(b)(9)(v). In the
event these benefits are not so exempt from Section 409A of the Code, then the
benefits provided in Section 3(b)(iii) shall be subject to the following
additional rules: (A) the Executive must request reimbursement of eligible
expenses (to the extent required) within 120 days of the end of the tax year in
which the expense is incurred, (B) the Company will reimburse the Executive
within 90 days of the date the expense reimbursement request is received in
writing from the Executive (or such later date required in Section 5(g)(iii),
(C) the benefits provided in Section 3(b)(iii) may not be exchanged for cash or
another benefit, and (D) benefits payable or provided under Section 3(b)(iii) in
one year may not affect the amount of benefits payable or provided in another
year.

 

  (v) For purposes of this Section 5(g), the following terms shall have the
following meanings:

“deferral of compensation” means an amount that constitutes deferred
compensation within the meaning of Section 409A of the Code, which is not exempt
from Section 409A of the Code as “separation pay” or is not paid within the
“short-term deferral period”.

“separation from service” has the meaning provided in Treasury regulation
section 1.409A-1(h).

“separation pay” has the meaning provided in Treasury regulation section
1.409A-1(b)(9)(iii).

 

11



--------------------------------------------------------------------------------

“short-term deferral period” means the period beginning on the date of the
Executive’s “separation from service” and ending no later than the 15th day of
the third month following the later of (A) the end of the Executive’s taxable
year in which the “separation from service” occurs or (B) the end of the
Company’s taxable year in which the “separation from service” occurs.

Although the Company shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of the benefits provided under the Plan is not warranted or
guaranteed. Neither the Company nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by the Executive or other taxpayer as a result of the
Plan.

 

  (h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Plan shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Plan shall be implied from
any course of dealing between the parties hereto or from any failure by either
party hereto to assert its or his rights hereunder on any occasion or series of
occasions.

 

  (i) Administration. The Plan is administered by the Compensation Committee or
its designee (the “Plan Administrator”). The Plan Administrator has the power,
in its sole discretion, to approve and interpret the Plan, to decide all matters
under the Plan, including eligibility to participate and benefit entitlement,
and to adopt rules and procedures it deems appropriate for the administration
and implementation of the Plan. The Plan Administrator’s determinations and
interpretations shall be conclusive and binding on all individuals. In
administering the Plan, the Plan Administrator may, at its option, employ
compensation consultants, accountants, counsel and other persons to assist or
render advice and other services, all at the expense of the Company.

The Plan Administrator may delegate all or part of its authority to such other
person or persons as the Plan Administrator designates from time to time.    

The Company shall indemnify and hold harmless each of the members of the
Compensation Committee and any employee to whom any of the duties of the
Compensation Committee may be delegated, from and against any and all claims,
losses, costs, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by such member or such employee. This indemnification shall be in
addition to, and not in limitation of, any other indemnification of any such
member or employee.

 

  (j)

Claims. Any person that believes he or she is entitled to any payment under the
Plan may submit a claim in writing to the Company. Any such claim should be sent
to the Company’s General Counsel. If the claim is denied (either in full or in
part), the claimant will be provided with written notice explaining the specific

 

12



--------------------------------------------------------------------------------

  reasons for the denial and referring to the provisions of the Plan on which
the denial is based. The notice will describe any additional information needed
to support the claim. The denial notice will be provided within 90 days after
the claim is received. If special circumstances require an extension of time (up
to 90 days), written notice of the extension will be given within the initial
90-day period.

 

  (k) Appeal Procedure. If a claimant’s claim is denied, the claim may apply in
writing to the Compensation Committee for a review of the decision denying the
claim. The claimant then has the right to review pertinent documents and to
submit issues and comments in writing. The Compensation Committee will provide
written notice of its decision on review within 60 days after it receives a
review request. If additional time (up to 60 days) is needed to review the
request, the claimant will be given written notice of the reason for the delay.

 

  (l) Source of Payments. All payments under the Plan will be paid in cash
(except with respect to the payment of Vested Benefits which will be paid in
accordance with the terms of the applicable Benefit Plans) from the general
funds of the Company; no separate fund will be established under the Plan and no
assets will be segregated or set aside for the sole purpose of making payments
under the Plan. Any right of any person to receive any payment under the Plan
will be no greater than the right of any other unsecured creditor of the
Company.

 

  (m) No Expansion of Employment Rights. Neither the establishment or
maintenance of the Plan, the payment of any amount under the Plan, nor any
action of the Company shall confer upon any individual any right to be continued
as an employee nor any right or interest in the Plan other than as provided in
the Plan.

 

  (n) Amendment and Termination. No provision of this Plan may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to by the Compensation Committee and the Executive (or his legal representative)
affected by such modification, waiver or discharge in writing, signed by such
Executive and a member of the Compensation Committee or by their respective
legal representatives or successors; provided that pursuant to Section 5(g) the
Compensation Committee may modify the Plan at any time without the Executives’
consent to comply with the requirements of Section 409A of the Code as
determined by the Compensation Committee in its sole and absolute discretion.
Nothing in this Section 5(n) shall limit the Company’s right to terminate the
Plan or terminate any individual Executive’s participation in the Plan as of the
end of the Initial Term or as of the end of any Successive Period thereafter as
provided under the Plan.

 

  (o) Headings. Headings to Sections in this Plan are for convenience only and
are not intended to be part of or to affect the meaning or interpretation
hereof.

 

  (p) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

 

13



--------------------------------------------------------------------------------

  (q) Governing Law. This Plan shall be governed by the laws of the State of
Michigan, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

 

  (r) Compliance with Section 162(m) of the Code. Notwithstanding any provision
of this Plan, any amount that is intended to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
will continue to be administered, interpreted, and construed to carry out such
intention and any provision in this Plan that cannot be so administered,
interpreted, and construed to that extent shall be disregarded.

IN WITNESS WHEREOF, the Company has further amended this Plan on this 15th day
of February, 2017.

 

  KELLY SERVICES, INC.  

/s/ B. Joseph White

 

 

By: B. Joseph White,

  Chair of the Compensation Committee of the   Board of Directors   ATTEST:  

/s/ James M. Polehna

 

 

By: James M. Polehna,

  Vice President and Corporate Secretary

 

14



--------------------------------------------------------------------------------

EXECUTIVE SEVERANCE PLAN

APPENDIX A

Tier 1: Executives;

Carl Camden

Tier 1: Severance Multiple of Two (2)

With respect to Executives listed in Appendix A, Tier One (1) only, the
Executive’s salary continuation payments will be an amount equal to such
multiple times the Executive’s annual Base Salary and the Executive’s annual
Incentive Compensation at the performance level designated as “target.”

Tier 2: Executives;

George Corona

Tier 2: Severance Multiple of One (1)

 

15